UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against-
TOVA NOEL and MICHAEL THOMAS,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __1/30/2020

 

19 Cr. 830 (AT)

ORDER

At the status conference held on January 30, 2020, Defendant Michael Thomas informed
the Court of his intention to file a motion to dismiss. Accordingly, it is hereby ORDERED that:

(1) By March 20, 2020, Mr. Thomas shall file his motion to dismiss;
(2) By April 10, 2020, the Government shall file its opposition;
(3) By April 24, 2020, Mr. Thomas shall file his reply, if any.

SO ORDERED.

Dated: January 30, 2020
New York, New York

On-

 

ANALISA TORRES
United States District Judge
